Exhibit 10.1

RESIGNATION AGREEMENT

This Resignation Agreement (“Agreement”) is entered into by and between Myriad
Genetics, Inc., a Delaware corporation, with its principal office at 320 Wakara
Way, Salt Lake City, Utah 84108 (hereinafter referred to as “Myriad” or the
“Company”) and Peter D. Meldrum (hereinafter referred to as “Meldrum”).

RECITALS

A. Meldrum has been employed by Myriad since May 1991, currently holds the
offices of President and Chief Executive Officer and Director of the Myriad
Board of Directors, and has expressed his intention of resigning from such
offices.

B. In order to facilitate a smooth transition for the new President and Chief
Executive Officer, Myriad desires to retain Meldrum as a full-time employee
through June 30, 2015, and thereafter for the period of time set forth herein as
a non-employee consultant to provide certain consulting services to the Company,
and Meldrum is willing to provide these services to the Company.

C. Myriad desires to provide Meldrum compensation for his accomplishments and
contributions to the success of the Company from his 24 years of service to
Myriad.

D. Myriad desires to provide compensation to Meldrum in consideration for
Meldrum’s commitment to, and the anticipated provision of, consulting services
to be rendered to the Company.

E. Myriad and Meldrum desire to resolve any and all disputes that may exist, if
any, whether known or unknown, between them, including, but not limited to,
disputes relating to Meldrum’s employment with Myriad, service on the Company’s
Board of Directors, and the termination of that employment relationship.

F. Myriad is willing to provide the consideration provided for herein to Meldrum
in return for the commitments, releases and agreements set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties mutually agree as follows:

1. Effective Date. This Agreement is effective on the eighth day following
Meldrum’s execution of this Agreement, provided that Meldrum does not revoke his
execution of this Agreement as provided in Paragraph 22 below.

2. Resignation. Meldrum resigns his positions with Myriad as President and Chief
Executive Officer and as a Director of the Myriad Board of Directors, and
resigns his employment with Myriad, effective June 30, 2015.



--------------------------------------------------------------------------------

3. Benefits. In reliance on the agreements and releases set forth herein and
following the expiration of the revocation period described in Paragraph 22
below and the unrevoked signing of this Agreement by Meldrum, and subject to the
further terms and conditions of this Agreement, Myriad shall provide the
following benefits to Meldrum:

a. Position: Meldrum will hold the title of “President and Chief Executive
Officer” and “Director” until June 30, 2015 and will continue his employment
with Myriad on a full-time basis through June 30, 2015 at which time all
employment responsibilities with the Company will cease. Meldrum may not
represent to third parties that he is an employee of Myriad after June 30, 2015.

b. Payment: Myriad will pay Meldrum the sum of $1,287,500, less applicable
employment tax withholding amounts, promptly after June 30, 2015, and may make
such payment through Myriad’s next payroll cycle along with any final wages due
Meldrum.

c. Stock Options: All unvested stock options issued and outstanding to Meldrum
which would otherwise vest on or before September 30, 2016, shall vest as of
June 30, 2015, and shall be exercisable in accordance with the terms of the
respective underlying stock option grant.

d. Restricted Stock Unit Award. All unvested performance stock units granted on
September 17, 2014, issued and outstanding to Meldrum which, following any
applicable adjustment, would otherwise vest on or before September 30, 2016,
shall vest as of June 30, 2015, in accordance with the terms of the performance
stock unit award, but subject to the achievement and certification of any
applicable revenue performance targets provided for such performance stock unit
award.

4. Consulting Services. As consideration, in part, of the compensation provided
to Meldrum hereunder, Meldrum agrees to provide up to 40 hours per month of
consulting services to Myriad through December 31, 2015.

5. Receipt of this Agreement. Meldrum understands and acknowledges that on
January 30, 2015, he received a copy of this Agreement, and that he has 21 days
from receipt of this Agreement in which to consider and consult with an attorney
regarding this Agreement. Meldrum acknowledges that he has an adequate amount of
time in which to consult with any person of his choice with respect to the
contents of this Agreement prior to signing.

 

/s/ Peter D. Meldrum January 30, 2015 Peter D. Meldrum Date

6. Release of Claims by Meldrum. Meldrum, for himself and for all persons
claiming by, thorough, or under him, hereby completely and unconditionally
releases and discharges Myriad and each of Myriad’s parents, subsidiaries,
affiliates, successors, assigns, agents, directors, officers, employees,
representatives, attorneys and all persons acting by,

 

2



--------------------------------------------------------------------------------

through, under or in concert with any of them (hereinafter collectively referred
to as “Releasees”) from any and all claims, demands, charges, grievances,
damages, debts, liabilities, accounts, costs, attorney’s fees, expenses, liens
and causes of action of every kind and nature whatsoever (hereinafter
collectively referred to as “Claims”). The Claims from which Meldrum is
releasing Releasees herein include without limitation, breach of implied or
express contract, breach of implied covenant of good faith and fair dealing,
libel, slander, misrepresentation, fraud, wrongful discharge, discrimination
claims under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Utah
Antidiscrimination Act, and any other laws prohibiting age, race, religion, sex,
national origin, disability and other forms of discrimination, and any tort or
other claim arising in any way out of the employment relationship or termination
of that relationship between Myriad and Meldrum whether now known or unknown,
suspected or unsuspected, accrued or unaccrued. Meldrum specifically waives any
and all claims for back pay, front pay, or any other form of compensation for
services, except as set forth herein. This release and waiver of claims by
Meldrum releases and waives all claims against Myriad which may accrue as of
June 30, 2015.

Meldrum hereby waives any right to recover damages, costs, attorneys’ fees, and
any other relief in any proceeding or action brought against Myriad by any other
party, including without limitation the Equal Employment Opportunity Commission
and the Utah Antidiscrimination and Labor Division, on Meldrum’s behalf
asserting any claim, charge, demand, grievance, or cause of action released by
Meldrum as stated above.

Notwithstanding the foregoing, Meldrum does not waive rights, if any Meldrum may
have, to unemployment insurance benefits or workers’ compensation benefits.
Myriad agrees that if Meldrum is unable to find employment before his severance
runs out and he applies for unemployment benefits, Myriad will not oppose that
application. Nothing in this paragraph prohibits Meldrum from paying COBRA
premiums to maintain Meldrum’s participation, if any, in Myriad’s group health
plan to the extent allowed by the terms, conditions, and limitations of the
health plan.

In addition, notwithstanding this release language, Meldrum is not waiving any
rights and interests he has in the Myriad 401(k) retirement plan, and Meldrum’s
individual account balance in such plan is and remains fully vested in Meldrum.
Meldrum will be sent the necessary paperwork to allow him to withdraw his money
from those retirement accounts.

7. Release of Claims by Myriad. Myriad, for itself, its heirs, assigns and
representatives, hereby releases and waives all claims it has or may have,
whether known, unknown, actual, potential or contingent, against Meldrum,
including any of his agents and representatives, in any way arising out of or
relating to Meldrum’s employment with Myriad and/or the termination of Meldrum’s
employment with Myriad. This release and waiver of claims by Myriad covers, but
is not limited to, all claims for misrepresentation, fraud, breach of implied or
express contract, breach of implied covenant of good faith and fair dealing,
defamation, and interference with economic relations. This release and waiver of
claims by Myriad releases and waives all claims against Meldrum which may accrue
as of June 30, 2015.

 

3



--------------------------------------------------------------------------------

8. Amendment. This Agreement may not be supplemented, amended, or modified
except through a new written agreement signed by both parties.

9. No Assignment of Claims. Meldrum represents and warrants that he has not
previously assigned or transferred, or attempted to assign or transfer, to any
third party, any of the Claims waived and released herein.

10. No Claim Filed. Meldrum represents that he has not filed any claim,
complaint, charge or lawsuit against Myriad or any other Releasee with any
governmental agency or any state or federal court, and covenants not to file any
lawsuit at any time hereafter for any matter, claim or incident known or unknown
which occurred or arose out of occurrences prior to the date hereof.

11. Additional Consideration. Meldrum agrees and acknowledges that the payment
and benefits provided pursuant to this Agreement are in addition to any payments
or benefits to which Meldrum would be entitled without signing this Agreement.

12. Confidential Information. As a further material inducement to Myriad to
enter into this Agreement, Meldrum agrees that he will not divulge the following
information or types of information to anyone without the prior written consent
of Myriad which will not be unreasonably withheld: trade secrets, salaries,
financial information, franchise information, marketing information, pricing,
products, product lists, product information, sales information, personal
employee information, or any other information of a similar confidential,
sensitive or competitive nature. Meldrum acknowledges that he has previously
signed a confidentiality agreement with Myriad that remains in effect and under
which he continues to be obliged to not disclose or make use of confidential or
proprietary company information.

13. Company Property. Meldrum hereby represents and warrants that he has
returned to Myriad all documents, property and records owned by, belonging to or
created by Myriad or other Releasees, including, but not limited to all copies
thereof (hereinafter referred to as “Properties”), except as permitted by
Myriad. For the purposes of this Agreement, “Properties” includes but is not
limited to keys, small wares, complete and partial documents, correspondence,
reports, memoranda, laboratory records of any kind, notes, software, computer
disks, manuals, computerized information and reports.

14. Meldrum Personal Property. Myriad hereby represents and warrants that it
will return to Meldrum all documents, property and records owned by, belonging
to or created by Meldrum prior to his employment at Myriad. “Properties” include
but are not limited to personal effects currently stored in his former office,
complete and partial documents, correspondence, reports, memoranda, laboratory
records of any kind, notes, software, computer disks, manuals, computerized
information and reports, except to the extent that any of the foregoing
constitutes property of Myriad. Meldrum will not be prevented from creating
electronic copies of all personal computer files that are stored on his former
computer at Myriad.

15. Nondisparagement. Meldrum agrees not to damage, disparage or criticize,
orally or in writing, Myriad, its officers, executives, management or operations
to any third person or entity. Myriad agrees, through its executives and
officers, not to damage, disparage or criticize Meldrum to any third person or
entity.

 

4



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement contains the entire agreement and
understanding of Myriad and Meldrum concerning the subject matter hereof and
this Agreement supersedes and replaces all prior negotiations, proposed
agreements, agreements or representations whether written or oral. Myriad and
Meldrum agree and acknowledge that neither Myriad nor Meldrum, including any
agent or attorney of either, has made any representation, guarantee or promise
whatsoever not contained in this Agreement to induce the other to execute this
Agreement, and neither party is relying on any representations, guarantee, or
promise not contained in this Agreement in entering into this Agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without giving effect to Utah’s
choice of law rules.

18. Submission to Jurisdiction. Meldrum and Myriad each submits to the
jurisdiction of any state or federal court sitting in the State of Utah in any
action or proceeding arising out of or relating to this Agreement, and each
party agrees that all claims of whatever type relating to or arising out of this
Agreement may be heard and determined only in a state or federal court sitting
in the State of Utah. Meldrum and Myriad each waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought, and waives any
bond, surety, or other security that might be required of any other party with
respect thereto. Meldrum and Myriad each agrees that if any action or proceeding
relating to or arising out of this Agreement is brought in any other court or
forum other than a state or federal court sitting in the State of Utah, the
action or proceeding shall be dismissed with prejudice and the party bringing
the action or proceeding shall pay the other party’s legal fees and costs.

19. Consultation with Attorney. Meldrum understands and acknowledges that Myriad
has advised Meldrum to consult with an attorney of Meldrum’s choice prior to
signing this Agreement.

20. Voluntary and Knowing Signing. Meldrum acknowledges that he has read this
Agreement carefully and fully understands this Agreement. Meldrum acknowledges
that he executes this Agreement voluntarily and of his own free will, and that
he is knowingly and voluntarily releasing and waiving all Claims he may have
against Releasees, including Myriad.

21. Breach of Agreement. Breach of any terms of this agreement by Meldrum
including any obligation of nondisparagement, failure of any representation or
warranty, and any obligation not to divulge confidential information, shall be
grounds for termination of any or all of the separation benefits, including
vested stock options.

 

5



--------------------------------------------------------------------------------

22. Revocation Period. Meldrum has seven (7) days from the date on which he
signs this Agreement to revoke this Agreement by providing written notice of his
revocation to:

Jayne Hart

Executive Vice President of Human Resources

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Meldrum’s revocation, to be effective, must be received by the above-named
person by the end of the seventh day after Meldrum signs this Agreement. This
Agreement becomes effective on the eighth day after Meldrum signs this
Agreement, providing that Meldrum has not revoked this Agreement as provided
above.

23. Indemnification. Nothing herein shall be construed to diminish any rights of
Meldrum, or obligations of Myriad, to indemnify Meldrum to the extent provided
for under the By-Laws of the Company and Delaware General Corporation Law as a
result of any claim arising from or relating to the fact that Meldrum was an
officer and a Director of Myriad.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated to be effective for all purposes as of the Effective Date indicated
above.

 

MYRIAD GENETICS, INC. PETER D. MELDRUM /s/ John Henderson, M.D. /s/ Peter D.
Meldrum

By: John Henderson, M.D.

Its: Chairman of the Board of Directors

Date: January 16, 2015

Date: January 30, 2015

 

6